An unpub|isl]jed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

TIMOTHY DoNoVAN MCDONALD, N@. 62634
Appellant,
vs. _
DIoNNA LUCILLE PHILLIPS, § L E D
Respondent.

SEP 2 5 2014

TRAC|E i(. L|NDEMAN
CLER SUPREME CO\.JRT
av 
DE U YCL:RK '
ORDER DISMISSING APPEAL

Having reviewed the parties’ September 4, 2014, stipulation to

dismiss this appeal, the stipulation is approved, and this appeal is her‘eby
dismissed. NRAP 42(b). The parties shall bear their own costs and

' » ,C.J.

cc: Hon. Jennifer Elliott, District Judge_, Family Court Division
Carolyn Worrell_. Settlement Judge
Mcl)onald Adi‘as LLC
Kunin & Carm an
Eighth District Court Clerk

attorney fees.
lt is so ORDERED,

   

SuPHEME Cc)uRY
0F
NEvADA

(-:)'; l ann